FARMER, Judge.
Before any trial has been held and any final judgment entered, a motion for the appointment of a receiver of the property of the defendant is a drastic matter constituting a taking of property and requires a showing of exigent circumstances. Electro Mechanical Products Inc. v. Borona, 324 So.2d 638 (Fla. 3d DCA 1976). After a plaintiff has acquired a money judgment against a defendant who carries on business as a sole proprietorship, the situation has changed.
The reasons for arguing against a receiver have disappeared. After all, the judgment creditor can now simply send the sheriff out to the judgment debtor’s business with the unsatisfied writ of execution and levy against all property of the judgment debtor in sight and, thereby, effectively put the debtor out of business. In this circumstance, where the judgment creditor elects the less drastic remedy of a receiver to take charge of the debtor’s accounts receivable, the debtor can hardly be heard to argue that the receiver is more harsh than the levy.
We find no error in this trial judge’s decision to grant a receiver of the judgment debtor’s property on this judgment creditor’s simple showing that he holds an unsatisfied writ of execution and without showing any “exigent circumstances.” The unsatisfied writ was all the exigent circumstance he needed.
AFFIRMED.
STONE, J., concurs specially with opinion.
POLEN, J., dissents with opinion.